Dear Mayor English:
You advise this office that the Town of Glenmora seeks to hire as a part-time or full-time municipal employee an individual holding certification as a gas distribution systems operator. There are two potential candidates for the job. The first candidate is an individual who works as a full-time gas operator for another municipality. The second candidate is yourself, the elected Mayor of Glenmora. You ask this office if either candidate may be hired by the Town of Glenmora, in light of the provisions of the state Dual Officeholding and Dual Employment Law, La.R.S. 42:61, et seq.
First, with respect to the individual already holding municipal employment elsewhere, note that La.R.S. 42:63(E) provides:
  E. No person holding a full-time appointive office or  full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or  full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
[Emphasis added.]
La.R.S. 42:62(E) prohibits the simultaneous holding of two positions of full-time employment. However, the statute does not prohibit the holding where one position of employment is held on a part-time basis. See
La.R.S. 42:62(4) and (5), defining "full-time and "part-time."1
Thus, it is the opinion of this office that *Page 2 
the dual officeholding provisions would not prohibit an individual from holding a position of employment with another municipality and at the same time holding a position of employment with the Town of Glenmora, where one of the positions is held on a part-time basis.
Second, with regard to the legality of your holding employment in the same municipality in which you serve as elected mayor, note that La.R.S.42:63 provides, in part:
 D. No person holding an elective office in a political subdivision of this state shall at the same time hold
another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office . . .
[Emphasis added.]
La.R.S. 42:63(D) prohibits a person from holding employment in the same political subdivision in which he holds elective office. Thus, it is the opinion of this office that La.R.S. 42:63(D) prohibits you from serving as Mayor of the Town of Glenmora and at the same time holding any position of employment with the Town of Glenmora, whether part-time or full-time.
Finally, note that your suggestion to forego your salary as Mayor while holding employment with the Town of Glenmora is not dispositive of the issue. Compensation, in general, has no effect upon the permissiveness or disallowance of the simultaneous holding of offices and employments under the dual officeholding law.
We hope the foregoing is helpful to you. Should you have other questions with which we may provide assistance, please contact this office.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
  KLK:arg
1 La.R.S. 42:62(4) and (5) provide:
(4) "Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
(5) "Part-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full-time.